PER CURIAM.
We agree with the trial court that Chapter 92-102, section 2, Laws of Florida, which was the 1992 amendment to section 95.11, Florida Statutes (1991), did not create a new cause of action for child abuse. An amendment extending the time for pursuing a cause of action does not create a new cause of action, and such an amendment cannot revive a time-barred cause of action. Wiley v. Roof, 641 So.2d 66 (Fla.1994). Therefore the final summary judgment dismissing the time-barred alleged cause of such action is affirmed. See Lindabury v. Lindabury, 552 So.2d 1117 (Fla. 3d DCA 1989), dismissed, 560 So.2d 233 (Fla.1990); Boyce v. Cluett, 672 So.2d 858 (Fla. 4th DCA 1996).
Affirmed.